I respectfully dissent from that portion of the majority opinion which finds, concludes, and awards (1) $1,000 for permanent damage to plaintiff's "face," defined as facial numbness, damage to the jaw, blurred vision, and hearing loss, and another $1,000 for plaintiff's "jaw," and (2) medical treatment (MRI and EEG study) recommended by Dr. Willis (which was for plaintiff's blackout episode caused by alcohol consumption, as the record unquestionably demonstrates), as well as treatment for plaintiff's tooth fracture which occurred months after the assault.
The workers' compensation scheme does not provide damages for pain and suffering as may be recovered in other personal injury cases.  At the close of the record, plaintiff was experiencingsymptoms of jaw popping and some numbness to the face and teeth. There was no evidence of permanent injury as a result of the assault and no evidence that plaintiff had reached maximum medical improvement with respect to any particular medical diagnosis.  In fact, a CT scan ordered by Dr. Mundy found no abnormality to the face or jaw, and no evidence of fracture or TMJ damage.  The evidence also does not demonstrate hearing loss, permanent or otherwise; although some of plaintiff's tests raised that possibility, Dr. Mundy's findings were inconclusive.  There is also no evidence in this record of loss of vision or impairment of the eye (and no testimony from Dr. Shapiro).  Furthermore, Dr. Gold and Dr. Miller do not relate plaintiff's tooth fracture to the assault, and defendant cannot be held responsible for Dr. Gold's treatment.  I believe that it is error to take plaintiff's complaints or symptoms and assign a dollar amount without expert testimony as to cause, diagnosis, and permanency or rating to the injured important organ or body part.
I concur with the majority in finding that plaintiff did in fact receive medical treatment immediately after the assault, contrary to defendant's argument, and concur that defendant is responsible for plaintiff's medical treatment, except as outlined above.
                                  S/_____________________________ RENEE C. RIGGSBEE COMMISSIONER